DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect to claim 16, the specification does not set forth an embodiment wherein both a pup joint and a jumper are used to correct for when the umbilical connector is outside a connectable 

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 5, 7-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "normal extension" in claim 1 is a relative term which renders the claim indefinite.  The term "normal extension" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the term normal extension are unclear.  The specification and claims define that the umbilical connectors have lengths that vary and therefore it is unknown what extensions are considered normal and at what point they are considered abnormal.
With respect to claim 5, the claim sets for “a line” in line 3.  It is unclear if this is an additional line or the same line set forth in claim 1 line 4.  
With respect to claim 14, the metes and bounds of the step “adjusting the length…” are unclear.  Claim 12 has a step of “adding a pup joint”, so it is unclear if 
With respect to claim 16, claim 12 sets forth that adding a pup joint corrects for “outside of a connectable distance”.   It is unclear how a jumper corrects for distance, if the distance has already been corrected with a pup joint.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopmann et al. (US 2011/0194817) in view of Denoix et al. (USP 8,479,830).
With respect to claim 1, Hopmann et al. disclose a method of completing a wellbore comprising: obtaining an umbilical harness comprising an umbilical (12) and an umbilical connectors (14) mounted to the umbilical, the umbilical connectors each comprising a receptacle (85) and an umbilical connector line (38) that is in communication with the receptacle and a line (20) in the umbilical; assembling a downhole string in accordance with a design (see paragraph 18, not shown), the downhole string comprising sections of tubing (see paragraph 18), components (30), and component connectors that each comprise a plug (74) and a component connector line (see figure 5) in communication with the plug and one of the components; providing 
	With respect to claim 2, Hopmann et al. disclose disposing the umbilical harness on a spool (10), and unspooling the umbilical harness proximate the wellbore.
	With respect to claim 3, Hopmann et al. disclose further comprising disposing the downhole string and umbilical harness into the wellbore (see paragraph 5). 
	With respect to claim 5, Hopmann et al. disclose further comprising, installing additional umbilical connectors to the umbilical harness so that each umbilical connector is in communication with a line in the umbilical, and installing additional components (see paragraph 15).
	With respect to claim 7, Hopmann et al. disclose wherein the umbilical connectors have lengths that vary, and wherein the downhole string is adjusted in accordance with the lengths of the umbilical connectors (see 26).

With respect to claim 9, Hopmann et al. disclose further comprising powering the component with electricity in the umbilical harness (see paragraph 15).
With respect to claim 10, Hopmann et al. disclose further comprising transmitting signal data through the umbilical harness that is in communication with the component (see paragraph 15).
With respect to claim 11, Hopmann et al. disclose wherein the umbilical harness is assembled at a location selected from the group consisting of proximate the wellbore and distal from the wellbore (see paragraph 26).
With respect to claim 12, Hopmann et al. disclose a method of completing a wellbore comprising: connecting a plurality of umbilical connectors to an umbilical to form an umbilical harness (see figure 1), and at spaced apart locations on the umbilical that correspond to locations of components (30) in the an expected design of a downhole string (see paragraph 18), the umbilical connectors comprising connector lines (38) and receptacles (40) in communication with and connected to the umbilical by the connector lines (see figure 5); forming a completion by extending the receptacles a distance from the umbilical (see figure 5 wherein they are formed this way) and mating the receptacles with corresponding component connectors that connect to components disposed in a downhole string (see figure 6); identifying where receptacles are vertically offset from locations of corresponding component connectors so that an umbilical connector and corresponding component connector are outside of a connectable 
With respect to claim 13, Hopmann et al. disclose communicating with a one of the components through the umbilical harness (see paragraph 15).
With respect to claim 14, Hopmann et al. disclose adjusting a length of the downhole string to reduce a distance between a one of the umbilical connectors and a component connector that corresponds to the one of the umbilical connectors (see paragraph 26).
With respect to claim 15, Hopmann et al. disclose wherein the umbilical connectors are added to the umbilical at points along the distance of the umbilical, so that when the umbilical harness and downhole string are positioned next to and parallel with one another, each umbilical connector is in contactable distance with a corresponding component connector (see figure 5).
.

7.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopmann et al. (US 2011/0194817) in view of Rayssiguier (USP 9,650,843).
With respect to claim 17, Hopmann et al. disclose a method of completing a wellbore comprising: receiving an umbilical harness at a wellsite, the umbilical harness comprising an umbilical (12), conducting elements (20) in the umbilical, and a plurality of umbilical connectors (40) disposed along a length of the umbilical (see figure 6) and that each comprise an umbilical receptacle (85) and an umbilical harness line (38) connected between the umbilical receptacle and one of the conducting elements (see figure 5); receiving a downhole string (see paragraph 5, not shown) at the wellsite, the downhole string comprising components (30), and component connectors (74) that are in communication with the components; and engaging the umbilical connectors and corresponding component connectors (see figure 6).  Hopmann et al. does not disclose a junction having leads connecting the junction with the components.  Rayssiguier et al. disclose a junction (300) comprising a plug and receptacle, electrical leads connecting the junction with the ocmponents, and component connectors each comprising a completion plug and a line connected between the completion plug and the junction (see figure 14).  It would have been obvious to one having ordinary skill in the art at the 
With respect to claim 18, Hopmann et al. disclose further comprising, controlling a flow through the completion by transmitting electrical power and electrical signals along the umbilical harness and to a one of the components and via a connection that couples the a one of the components with a corresponding umbilical connector (see paragraph 18).
With respect to claim 19, Hopmann et al. disclose further comprising inserting the downhole string and umbilical harness into the wellbore at the same time (see paragraph 21).  Hopmann et al. does not disclose a clamp.  Rayssiguier et al. disclose a clamp for attaching the junction to the joint (see figures 16-20).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Hopmann et al. by including a clamp as taught by Rayssiguier et al. for the purpose of attaching the umbilical to the drillstring.
With respect to claim 20, Hopmann et al. disclose wherein each umbilical connector is coupled to the umbilical harness at a designated point that is within a connectable distance with a corresponding component connector, and is connected to designated conducting elements in the umbilical, so that electrical power and signals is transmitted to a corresponding component according to a predefined design (see paragraphs 5, 15, and 26).

Response to Arguments
8.	Applicant’s arguments and amendments, filed 2/9/21, with respect to the rejection(s) of claim(s) 1-20 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 1-3, 5, 7-15 over Hopmnn in view of Denoix and 17-20 over Hopmann in view of Rayssiguier.  
With respect to claims 1 and 12, the claim amendments have overcome Hopmann alone.  However, Denoix et al. teaches a pup joint as noted above.
With respect to claim 17, the claim amendments have overcome the Myyappan et al. reference.  However, Rayssiguier teaches the claimed junction as noted above.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/           Primary Examiner, Art Unit 3672